Citation Nr: 0206046	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  94-18 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher evaluation for lumbosacral strain, 
rated 20 percent from May 1991, 40 percent from August 1997, 
and 20 percent from August 2000.

2.  Entitlement to a higher evaluation for status post blunt 
head trauma with headaches, dizziness, and tinnitus, rated 10 
percent from May 1991.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active duty from March 1987 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted 
service connection and a 20 percent rating for lumbosacral 
strain, effective from May 1991; and the RO also granted 
service connection and a 10 percent rating for status post 
blunt head trauma with headaches, dizziness, and tinnitus, 
effective from May 1991.  Following notification of this 
rating action, the veteran perfected a timely appeal with 
respect to the issues of higher ratings for these 
disabilities.  

Due to a change in the veteran's address, his claims folder 
was later transferred to the RO in Philadelphia, 
Pennsylvania.  An RO hearing was held there in September 
1995.  By a November 1997 rating action, this RO granted a 
higher evaluation of 40 percent for lumbosacral strain, 
effective from August 1997.  

The veteran's claims folder was later returned to the RO in 
New Orleans, Louisiana.  This RO, in June 1999, proposed to 
reduce the rating for lumbosacral strain to 20 percent; and 
in May 2000, the RO formally reduced the evaluation for this 
disability to 20 percent, effective from August 2000.  An RO 
hearing was held at this RO in August 2000.

The Board notes the veteran has appealed the initial 
evaluations upon the granting of service connection for these 
disabilities.  Under such circumstances, different percentage 
ratings may be assigned for different periods of time, since 
the effective date of service connection, based on the facts 
found (so-called "staged ratings").  Fenderson v. West, 12 
Vet.App. 119 (1999).  Thus the issues before the Board are as 
stated on the cover page.




REMAND

In a statement in June 2000, the veteran requested a hearing 
at the RO before a Member of the Board.  In a prior request 
he had also requested a hearing before RO personnel, and such 
hearing was held in August 2000.  However, he has not been 
provided with the requested hearing at the RO before a Member 
of the Board.  Consequently, the case must be remanded to the 
RO for scheduling of such a Board hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2001).  

Accordingly, the case is remanded for the following:

The RO should contact the veteran and 
verify that he continues to desire a 
personal hearing at the RO before a 
Member of the Board.  He should be given 
the option of an in-person hearing with a 
Board Member visiting the RO (a Travel 
Board hearing) or a videoconference 
hearing at the RO conducted by a Board 
Member.  The appropropiate Board hearing 
should be scheduled by the RO.  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


